Citation Nr: 1424868	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-23 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for bilateral flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing in March 2013, and a transcript of the hearing is associated with his claims folder.  

The issue of service connection for bilateral flat feet, on its merits, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied service connection for bilateral flat feet in June 2005 and notified the Veteran of its decision at that time.  The Veteran did not appeal, nor was new and material evidence received within one year of notification of the determination.

2.  Since the final June 2005 decision, certain evidence relating to an unestablished fact necessary to substantiate the claim which is neither cumulative nor redundant of evidence previously considered has been received to reopen the claim. 


CONCLUSIONS OF LAW

1.  The June 2005 RO decision denying service connection for bilateral flat feet is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  The criteria to reopen the claim for service connection for bilateral flat feet based on new and material evidence are met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claim for service connection for bilateral flat feet disability and remands it to the RO.  Thus, a discussion of VA's duties to notify and assist is not necessary with respect to the issue at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The RO denied service connection for bilateral pes planus in June 2005, and the Veteran was notified of this decision and of his appellate rights by a letter dated in July 2005.  He did not appeal.  Additional evidence was not received within one year of notification of the determination.  Thus, the June 2005 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The RO's denial of the claim was on the basis that the Veteran's bilateral pes planus existed prior to service and was not aggravated by service.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.   

The Court has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is not bound by an RO determination that new and material evidence has not been received and makes an independent determination in this regard.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Certain evidence submitted since the last final denial of service connection for bilateral pes planus in June 2005 is sufficient to reopen the claim.  Namely, a letter from the Veteran's brother which was received in March 2011 indicates that the Veteran was in perfect health when he entered service.  This evidence is new and material evidence because the RO previously found that the Veteran's flat feet existed prior to service and a layperson such as the Veteran's brother is capable of commenting competently on the matter of whether a person has symptoms of pes planus.  Falzone v. Brown, 8 Vet. App. 398 (1995).

Accordingly, the Board finds that evidence relating to an unestablished fact which is necessary to substantiate the Veteran's claim and which is neither cumulative nor redundant has been received.  In sum, new and material evidence has been received to reopen the claim for service connection for bilateral flat feet.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Further action will be taken with respect to this claim on remand below.


ORDER

New and material evidence has been received to reopen the claim of service connection for bilateral flat feet.  To this extent, the appeal is granted, subject to the directives set forth in the following remand section of this decision. 

REMAND

The Veteran seeks service connection for bilateral flat feet.  It was diagnosed on service entrance examination in July 1968.  Within a few weeks of the Veteran's service entrance in August 1968, he was seen for swollen feet and he had extreme pain on palpation.  The diagnosis was flat feet and he was referred to the foot clinic, where, in September 1969, mild pronation was noted and orthotic heels were prescribed.  It appears that the only other treatment which might be related to pes planus in service was in August 1969, when the Veteran was treated for a sprained right ankle.  On service discharge examination in August 1970, the Veteran's feet were reported to be normal.  

The Veteran asserted at the time of an April 2005 VA examination that he had been treated for flat feet by a private physician in 1971.  Those and any other medical records of treatment he received for foot problems post-service which are not of record might contain information which is helpful to his claim, and so they should be obtained if available.  

Furthermore, as the record currently stands, it appears that the Veteran had a mild case of pes planus in service, as reflected by the finding of mild pronation made in September 1968.  He had severe pes planus as of the time of his April 2005 VA examination.  This being the case, a VA examination with an opinion on the matter of whether the Veteran's bilateral pes planus disability was aggravated (made chronically worse) by service is necessary.   

Accordingly, the case is REMANDED for the following actions:

1.  Make arrangements to obtain all available medical records of foot treatment which the Veteran has received since service discharge, including any available treatment records from the private physician who reportedly treated him for flat feet in 1971.  

2.  After the above record development is completed, the Veteran should be scheduled for a VA examination for his claim for service connection for bilateral flat feet.  It is imperative that the claims record be made available to the examiner for review in connection with the examination, and that the examiner considers all evidence in it concerning the Veteran's flat feet .  

The examiner should respond to the following:

Is it at least as likely as not ( a 50 percent or higher degree of probability) that the Veteran's current bilateral flat foot disability was made chronically worse by or during service ending in August 1970?  

The examiner should furnish reasons for the opinion. 

3.  Thereafter, the RO should review the expanded record and undertake a merits analysis of the claim for service connection for bilateral flat feet.  If the claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


